Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	The objection to the specification is withdrawn due to the cancelation of claims 21, 28 and 11-30.
The cancellation of claims 21 and 28 has overcome the New Matter rejection regarding those claims.
The New Matter rejection over claims 31-39 is withdrawn because Applicant’s argument that the disclosure at [0402] of the instant specification (inadvertently referred to as [0204]) does not preclude that the DNA is first contacted with one or more catalytically active TET enzymes prior to the reaction of 5-hydroxymethyl cytosine with UDP and alpha-glucosyltransferase in one mixture is persuasive. 
Regarding the provisional applications, the instantly claimed invention has basis in 61/121,844, filed 12/11/2008. However, the remaining provisional applications 61/200,503 and 61/100995 do not support the instantly claimed invention. Therefore the effective filing date of the pending claims is 12/11/2008. The previous prior art rejections made in the last Office action have been withdrawn as the publication dates of those references are subsequent to 12/11/2008.
The ODP rejections made in the last Office action are withdrawn due to the cancellation of claims 11-17, 20 and 22-27.

Terminal Disclaimer
The terminal disclaimer filed on 11/3/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 10443091, 10731204 and 10767216 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508.  The examiner can normally be reached on Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN M HANLEY/Primary Examiner, Art Unit 1653